Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 26 August 2021 has been fully considered.

Applicant argues:
The Examiner rejected claims 1-19 under 35 U.S.C. §101 as being unsupported by a specific and substantial asserted utility or a well-established utility. More particularly, the Examiner stated that there is no utility on the grounds that there are no particles and thus the desired effect of modifying thermodynamic properties of the quantum vacuum cannot be achieved, mainly because it is not possible to pump (move) non-existent particles.

The quantum vacuum has virtual particles. Accordingly, Applicant submits that the claimed solution does have an industrial applicability for at least the following reasons: A virtual particle is a “transient quantum fluctuation that exhibits some characteristics of an ordinary particle, while having its existence limited by the [Heisenberg] uncertainty principle”. See https en wikipedia oru/wiki/Virtual particle. A virtual particle, therefore, exhibits certain properties of an ordinary particle, such as “mass [...] energy and momentum’, in the time period in which it exists.

Interactions between ordinary particles and virtual particles are able to produce real effects, such as the Casimir effect. In the typical example of the Casimir effect, there are “two uncharged conductive plates in a vacuum, [where the plates are] placed a few nanometers apart. When the field is [...] studied using the quantum electric vacuum, it is seen that the plates do affect the virtual photons which constitute the field, and generate a net force”. See again https//en wikipedia ore/wiki/ Virtual particle. Therefore, thermodynamic properties of the quantum vacuum (e.g. pressure) can be considered to be modified between the two plates.

Because virtual particles exhibit properties of ordinary particles (mass, momentum, energy) and are able to produce real effects (Casimir forces), there are physical effects.

The specification at least in paragraphs 24-29 identify a variety of useful effects capable of being realized by the apparatus. As indicated in paragraph 24, apparatus may create a net force. Accordingly, the apparatus can assist a spacecraft or a satellite to hover or achieve constant velocity flight in the vacuum of space. As indicated in paragraph 25, the apparatus can store energy, akin to compressed air device. As indicated in paragraph 26, the apparatus can modify the coefficients of permeability and permittivity in the first reservoir relative to the second reservoir, and thus may cause a change in a refractive index of a lens, which may be used to focus or defocus virtual photons or other wavelike objects.

Applicant is also amending claim 1 to recite “a pumping apparatus coupled to the first opening of the first reservoir and coupled to a second opening of a second reservoir, the pumping apparatus being configured to transfer virtual objects between the first reservoir and the second reservoir via the first opening to modify one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum.” This further supports a showing that the modification of thermodynamic properties is possible.

For at least the reasons described above, Applicant respectfully submits that claims 1-19 comprises patentable utility. Accordingly, Applicant requests the rejections under 35 U.S.C. §101 be withdrawn.
	Examiner’s response:
	The Examiner strongly disagrees.  Applicant must cite a more reliable source than the wikipedia that can be written by anybody.  Even by Applicant’s definition, note the virtual particle having its existence limited by the uncertainty principle, and the concept of virtual particles arises in perturbation theory of quantum field theory where interactions between ordinary particles are described in terms of exchanges of virtual particles.  The definition does not guarantee the existence of virtual particles, these are concepts.  
	From the website: https://profmattstrassler.com/articles-and-posts/particle-physics-basics/virtual-particles-what-are-they/, “The best way to approach this concept, I believe, is to forget you ever saw the word “particle” in the term. A virtual particle is not a particle at all. It refers precisely to a disturbance in a field that is not a particle. A particle is a nice, regular ripple in a field, one that can travel smoothly and effortlessly through space, like a clear tone of a bell moving through the air.  A “virtual particle”, generally, is a disturbance in a field that will never be found on its own, but instead is something that is caused by the presence of other particles, often of other fields.”.  If 
	Virtual objects are purely representation of a real object. For example, image on the mirror, video, camera lens etc. Those virtual objects can be formed only if there are real image first.  In the quantum vacuum, there are no real particles, so it’s unclear how the virtual particles are formed?  Even if there are virtual particles, based on the theories above, the existence of those particles are not guaranteed.  Furthermore, the virtual objects are not real; for example, nobody can move a person on a video or mirror because those do not exist. Thus, the system clearly lacks utility.  

Applicant argues:
Neither Venkatraman nor Keyser teaches “a pumping apparatus coupled to the first opening of the first reservoir and coupled to a second opening of a second reservoir, the pumping apparatus being configured to transfer virtual objects between the first reservoir and the second reservoir via the first opening to modify one or more thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum’, as recited in claim 1 as amended and claim 19 as similarly amended.

Examiner’s response:
	The Examiner disagrees.  Venkatraman clearly discloses a pump coupled to two reservoir.  If there are any particles, objects or existence of “virtual particles” as claimed, the pump of Venkatraman can inherently pump those particles/objects as claimed.  If “virtual particles” exist, then it can be pumped or pressurized.  The pump in Venkatraman has the same functions as the pump of the claimed invention.  If the pump 

Applicant argues:
Applicant respectfully submits that Keyser is not relevant and non-analogous art. Keyser is unrelated to the transfer of virtual particles between the two reservoirs to modify one or more of the thermodynamic properties across the two reservoirs. Thus, one skilled in the art would not consider its teachings. However, even if one skilled in the art were to consider its teachings, it does not describe the elements missing from Venkatraman.

Examiner’s response:
	The Examiner disagrees.  Keyser is used to disclose the insulation of a vacuum chamber.  Venkatraman discloses the pump between two reservoirs.  Note 103 rejections should not be attacked individually but must consider the rejection as a whole.

	For the reasons set forth above, the rejections have been maintained and this Office Action has been made FINAL.
35 USC 101 rejections

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
no particles can be present in the vacuum state. From encyclopedia, in quantum field theory, the quantum vacuum state (also called the quantum vacuum or vacuum state) is the quantum state with the lowest possible energy. Generally, it contains no physical particles. Zero-point field is sometimes used as a synonym for the vacuum state of an individual quantized field.  Thus, basically, there are no particles inside the quantum vacuum chambers.  Thus, it’s unclear how a pump can transfer anything from one chamber to another, let alone changing the thermodynamic properties of nothing.  Therefore, it’s impossible to transfer anything from quantum vacuum chambers, and the system is clearly inoperative and lacks utility.  Regarding the added “virtual particles”, from the website: https://profmattstrassler.com/articles-and-posts/particle-physics-basics/virtual-particles-what-are-they/, “The best way to approach this concept, I believe, is to forget you ever saw the word “particle” in the term. A virtual particle is not a particle at all. It refers precisely to a disturbance in a field that is not a particle. A particle is a nice, regular ripple in a field, one that can travel smoothly and effortlessly through space, like a clear tone of a bell moving through the air.  A “virtual particle”, generally, is a disturbance in a field that will never be found on its own, but instead is something that is caused by the presence of other particles, often of other fields.”.  If “virtual particle” is not a particle, and its existence is uncertain based on the paragraphs above, then how can Applicant’s invention pump the virtual particles as claimed?  There must be a particle first because the pump can pump that particle.  
	Virtual objects are purely representation of a real object. For example, image on the mirror, video, camera lens etc. Those virtual objects can be formed only if there are real image first.  In the quantum vacuum, there are no real particles, so it’s unclear how the virtual particles are formed?  Even if there are virtual particles, based on the theories above, the existence of those particles are not guaranteed.  Furthermore, the virtual objects are not real; for example, nobody can move a person on a video or mirror because those do not exist. Thus, the system clearly lacks utility.  

35 USC 112(a) rejections
Claims 1-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2015/0049491 (Venkataraman) in view of U.S. 2014/0003460 (Keyser).  
	Regarding independent claims 1, 19, Venkataraman discloses an apparatus for modifying thermodynamic properties of a quantum vacuum (quantum dots), the apparatus comprising comprises: a reservoir (10, figure 4) having a first opening: a pumping apparatus 90 located between the first opening of the first reservoir 10 and a second opening of a second reservoir (heat exchanger 100 or dispensing head connected to line 130), and wherein the pumping apparatus 90 being configured to modify thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum.  Venkataraman does not disclose a first reservoir enclosed by an insulating bulk material.   Keyser is relied upon to disclose quantum vacuum chamber (boxes 102, 104, 103) having quantum dots, said chamber/reservoir being insulated by insulation 123 (figures 2, 6, paragraph 75). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide insulation for the quantum vacuum reservoir in Venkataraman as taught by Keyser for the purpose of preventing heat loss. If there are any particles, objects or existence of “virtual particles” as claimed, the pump of Venkatraman can inherently pump those particles/objects as claimed.  Regarding the added “virtual particles”, if “virtual particles” exist, then it can be pumped or pressurized.  The pump in Venkatraman has the same functions as the pump of the claimed invention.  If the pump of the claimed invention can pump the “virtual particles”, then the pump Venkatraman surely can pump the same thing.


Regarding claims 5-6, 15-17, 19, note the valve 80 in figure 4 between the two reservoirs 10, 100 and the pump 90 in between.
Regarding claim 7, the pump would increase pressure of the media if there is any.
Regarding claim 18, note the recirculation line 110. 
Regarding claims 8-14, Venkataraman does not disclose the material with specific transmissivity, different types of pumps, reservoirs.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing material, pump, or reservoir in these claims involves only substitution of equivalents, or the result of “routine optimization”.  Since Venkataraman clearly discloses the quantum vacuum chambers with pump, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific material, pump, or reservoir as claimed in .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/1/2021